Exhibit 10.33.2

AMENDMENT TO COLLABORATION, LICENSE AND SUPPLY AGREEMENT

This AMENDMENT TO THE COLLABORATION, LICENSE AND SUPPLY AGREEMENT (the
“Amendment”) is effective as of March 5, 2012 (the “Amendment Effective Date”)
by and between ALEXZA PHARMACEUTICALS, INC., a company organized under the laws
of the State of Delaware, United States (“Alexza”). and having a principal place
of business at 2091 Stierlin Court, Mountain View, CA 94043, United States, and
GRUPO FERRER INTERNACIONAL, S.A., a company organized under the laws of Spain
(“Ferrer”), having its registered office at Av. Diagonal 549, E-08029 Barcelona,
Spain.

RECITALS

A. Alexza and Ferrer are parties to that certain Collaboration, License and
Supply Agreement, dated October 5th, 2011, (the “Agreement”) pursuant to which
Alexza granted Ferrer certain exclusive rights and licenses to research,
develop, import, use, sell, have sold and offer for sale the Product in the
Territory, in consideration for certain payments by Ferrer to Alexza, including
milestone payments.

B. The parties now desire to potentially eliminate milestone payment obligations
in consideration for Ferrer’s purchase of common stock of Alexza pursuant to a
one or more separate stock purchase agreements.

NOW, THEREFORE, Alexza and Ferrer agree as follows:

 

1. AMENDMENT OF THE AGREEMENT

Alexza and Ferrer hereby agree to amend the terms of the Agreement as provided
below, effective as of the Amendment Effective Date. Where the Agreement is not
explicitly amended, the terms of the Agreement will remain in force. Capitalized
terms used in this Amendment that are not otherwise defined herein shall have
the meanings such terms are given in the Agreement.

1.1 Initial Purchase. Ferrer agrees, not later than March 15, 2012, to purchase
from Alexza, and Alexza agrees to sell to Ferrer, pursuant to a stock purchase
agreement between Alexza and Ferrer, substantially in the form attached hereto
as Exhibit A, totaling Three Million Dollars (US$3,000,000) in Alexza Common
Stock (the “Shares”) as a private placement exempt from the registration
requirements of the U.S. securities laws, at a price per Share of $1.24. In
consideration for this stock purchase, upon the closing of the sale, the MAA
Approval Milestone (Milestone Event 1) is deleted and will no longer be payable
under the Agreement.

Signature Page to Amendment to Collaboration, License and Supply Agreement.



--------------------------------------------------------------------------------

1.2 Subsequent Purchases. Following the Initial Purchase outlined above, upon
written formal acceptance by Ferrer, signed by Ferrer’s representatives signing
this document, of a Request from Alexza, as described by below, Ferrer agrees to
purchase from Alexza, and Alexza agrees to sell to Ferrer, pursuant to a stock
purchase agreement between Alexza and Ferrer, the form of which is attached
hereto as Exhibit A, up to an additional Eight Million Dollars (US$8,000,000) in
Shares in one or more private placements exempt from the registration
requirements of the U.S. securities laws, upon the written request of Alexza (a
“Request”) as follows:

(a) Requests shall be delivered via electronic delivery in writing with the
total amount requested for closing on a single date in any calendar month, made
on not less than three (3) business days notice any time after the Amendment
Effective Date through the period ended December 31, 2012;

(b) A Request shall specify the future milestone(s) proposed to be deleted
(which the Parties shall discuss in good faith) upon the acceptance of a Request
(a “Surrendered Future Milestone”), date of closing of the purchase (which
closing can be no more often than once per month), dollar amount that Alexza
requests Ferrer to purchase, which amount shall in no event exceed Three Million
Dollars (US$3,000,000) per Request (the “Required Purchase Amount”), provided
that the final Request shall total US$11,000,000 less all amounts previously
requested pursuant to the Requests;

(c) Should Ferrer accept a Request, the stock purchase agreement for such
Request shall specify that upon the purchase of the Shares representing the
Required Purchase Amount, the applicable Surrendered Future Milestone to be
deleted and which will no longer be payable under the Agreement.

(d) In the event that Ferrer does not accept a Request, there will be no sale of
Shares and the proposed Surrendered Future Milestone shall remain in full force
and effect.

(e) The price per Share for each Request shall be the average bid and ask
closing price on the national securities exchange (ie., the NASDAQ Stock Market)
on which Alexza is then traded plus Sixty Cents (US$0.60) per Share (the
“Applicable Price”), such that the total number of Shares (rounded to the
nearest whole number) purchased per Request shall be calculated by dividing the
Requested Purchase Amount by the Applicable Price. In no case, will a Request be
effective for either Party if the price per Share exceeds $2.00 per Share as a
maximum price for Ferrer.

(f) Alexza and Ferrer agree that as of each closing of the sale of the Shares,
the applicable Surrendered Future Milestone(s) shall no longer be due, but all
other milestones shall remain in full force and effect.



--------------------------------------------------------------------------------

2. MISCELLANEOUS

2.1 Full Force and Effect. This Amendment amends the terms of the Agreement and
is deemed incorporated into the Agreement. The provisions of the Agreement, as
amended by this Amendment, remain in full force and effect.

2.2 Entire Agreement. The Agreement and this Amendment constitute the entire
agreement, both written and oral, between the parties with respect to the
subject matter hereof, and any and all prior agreements with respect to the
subject matter hereof, either written or oral, expressed or implied, are
superseded hereby, merged and canceled, and are null and void and of no effect.

2.3 Counterparts. This Amendment may be executed in one or more counterparts,
each of which will be an original and all of which together will constitute one
instrument.

IN WITNESS WHEREOF, the parties have executed this Amendment by their respective
duly authorized representatives as of the Amendment Effective Date.

 

ALEXZA PHARMACEUTICALS, INC. By:  

LOGO [g305886ex1033_thomas.jpg]

Name:  

Thomas B. King

Title:  

President & CEO

GRUPO FERRER INTERNACIONAL, S.A. By:  

LOGO [g305886ex1033_jorge.jpg]

Name: Jorge Ramentol Massana Title: C.E.O By:  

LOGO [g305886ex1033_juan.jpg]

Name: Juan Fanés Trillo Title: C.F.O.



--------------------------------------------------------------------------------

Exhibit A

ALEXZA PHARMACEUTICALS, INC.

STOCK PURCHASE AGREEMENT

THIS STOCK PURCHASE AGREEMENT (this “Agreement”) is made as of [            ],
2012, by and among ALEXZA PHARMACEUTICALS, INC., a Delaware corporation (the
“Company”), with its principal office at 2091 Stierlin Court, Mountain View,
California 94043, and the individuals and GRUPO FERRER INTERNACIONAL, S.A.
(“Purchaser”).

RECITALS

WHEREAS, the Company and Purchaser are party to that certain Collaboration,
License and Supply Agreement dated as of October 5, 2011, as amended (the
“Collaboration Agreement”);

WHEREAS, the Company and Purchaser entered into an amendment on March 5, 2012 to
the Collaboration Agreement (the “Amendment”) whereby the Company will issue
shares the Stock to Purchaser and Purchaser will purchase the Stock in lieu of
the payment of future milestone payment(s). All terms not defined herein will
have the meanings assigned to them in the Collaboration Agreement or the
Amendment as the case may be;

WHEREAS, the Company has authorized the sale and issuance of the Stock;

WHEREAS, the Company and Purchaser are executing and delivering this Agreement
in reliance upon the exemption from securities registration afforded by the
provisions of Section 4(2) of the Securities Act (as defined herein), Rule 506
of Regulation D, as promulgated by the SEC (as defined herein) under the
Securities Act (“Regulation D”), and/or Regulation S, as promulgated by the SEC
under the Securities Act (“Regulation S”); and

WHEREAS, at the Closing (as defined herein), the Company desires to sell, and
Purchaser desires to purchase, the Stock upon the terms and conditions stated in
this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:

ARTICLE 1

AUTHORIZATION AND SALE OF COMMON SHARES AND WARRANTS

1.1. Authorization. The Company has authorized the sale and issuance of up to
[            ] shares (the “Stock”) of the Company’s common stock, par value
$0.0001 per share (the “Common Stock”) pursuant to this Agreement.

1.2. Sale of Stock. At the Closing, subject to the terms and conditions of this
Agreement, including without limitation, the conditions set forth in Article 5
and Article 6 of this Agreement, the Company shall issue and sell to Purchaser
and Purchaser shall purchase from the Company the Stock in exchange for cash
consideration of $[            ] per share for an aggregate purchase price of
$[            ].

ARTICLE 2

CLOSING DATES; DELIVERY

2.1 Closing Date. Subject to the satisfaction (or waiver) of the conditions
thereto set forth in Article 5 and Article 6 of this Agreement, the closing of
the purchase and sale of the Stock hereunder (the “Closing”) shall be held at



--------------------------------------------------------------------------------

the offices of Cooley LLP (“Cooley”), 380 Interlocken Crescent, Suite 900,
Broomfield, Colorado 80021, at 10:00 a.m. local time on the date hereof, or at
such other time and place upon which the Company and Purchaser shall agree. The
date of the Closing is hereinafter referred to as the “Closing Date.”

2.2 Delivery. At the Closing, the Company will deliver or cause to be delivered
to Purchaser a certificate representing the Stock purchased by Purchaser. Such
delivery shall be against payment of the purchase price therefore by Purchaser
as set forth in Section 1.2 hereof by wire transfer of immediately available
funds to the Company in accordance with the Company’s written wiring
instructions.

2.3 Amendment. At the Closing, the Company and Purchaser will enter into an
amendment of the Collaboration Agreement which will eliminate the Surrendered
Future Milestone(s) specified in the applicable Request.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to Purchaser on and as of the date hereof:

3.1 Organization and Standing. The Company is a corporation duly organized and
validly existing under, and by virtue of, the laws of the State of Delaware and
is in good standing as a domestic corporation under the laws of said state. The
Company is duly qualified as a foreign corporation to transact business and is
in good standing in each other jurisdiction in which such qualification is
required, except where the failure to so qualify or be in good standing would
not, either individually or in the aggregate, reasonably be expected to have a
material adverse effect on the Company’s properties or assets or the business of
the Company as currently conducted (a “Material Adverse Effect”).

3.2 Subsidiaries. Except as disclosed in the SEC Documents (as defined herein),
the Company does not own or control any equity security or other interest of any
corporation, limited partnership or other business entity. All of the direct and
indirect subsidiaries of the Company are set forth in the SEC Documents (the
“Subsidiaries”). The Company owns, directly or indirectly, all of the capital
stock or other equity interests of each Subsidiary free and clear of any liens,
and all the issued and outstanding shares of capital stock of each Subsidiary
are validly issued and are fully paid, non-assessable and free of preemptive and
similar rights. Each Subsidiary is an entity duly incorporated or otherwise
organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation or organization (as applicable), with the
requisite power and authority to own and use its properties and assets and to
carry on its business as currently conducted.

3.3 Corporate Power; Authorization. The Company has all requisite legal and
corporate power and has taken all requisite corporate action to execute and
deliver this Agreement, to sell and issue the Stock and to carry out and perform
all of its obligations under this Agreement. This Agreement constitutes a legal,
valid and binding obligations of the Company, enforceable against the Company in
accordance with its terms, except (a) as limited by applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally and (b) as limited by equitable
principles generally. The execution and delivery of this Agreement does not, the
performance of this Agreement and the compliance with the provisions hereof will
not, and the issuance, sale and delivery of the Stock by the Company will not,
materially conflict with, or result in a material breach or violation of the
terms, conditions or provisions of, or constitute a material default under, or
result in the creation or imposition of any material lien pursuant to the terms
of, the Company’s Restated Certificate of Incorporation, as amended (the
“Restated Certificate”), or the Company’s Amended and Restated Bylaws, as
amended (the “Bylaws”), or any statute, law, rule or regulation or any state or
federal order, judgment or decree to which the Company or any of its properties
is subject. Except as disclosed in the SEC Documents, there are no stockholder
agreements, voting agreements, or other similar arrangements with respect to the
Company’s capital stock to which the Company is a party or, to the Company’s
knowledge, between or among any of the Company’s stockholders.

 

2



--------------------------------------------------------------------------------

3.4 Issuance and Delivery of the Stock. The Stock has been duly authorized, and
when issued in compliance with the provisions of this Agreement and the Restated
Certificate, the Stock will be validly issued, fully paid and nonassessable. The
issuance and delivery of the Stock is not subject to preemptive or any other
similar rights of the stockholders of the Company or to any liens or
encumbrances. Assuming the accuracy of the representations and warranties of
Purchaser in this Agreement, the Stock will be issued in compliance with all
applicable federal and state securities laws.

3.5 SEC Documents; Financial Statements. The Company has filed in a timely
manner all documents that the Company was required to file with the Securities
and Exchange Commission (the “SEC”) under Sections 13, 14(a) and 15(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), during the
12 months preceding the date of this Agreement. As of their respective filing
dates, all documents filed by the Company with the SEC (the “SEC Documents”)
complied in all material respects with the requirements of the Exchange Act or
the Securities Act of 1933, as amended (the “Securities Act”), as applicable.
None of the SEC Documents as of their respective dates contained any untrue
statement of material fact or omitted to state a material fact required to be
stated therein or necessary to make the statements made therein, in light of the
circumstances under which they were made, not misleading. The financial
statements of the Company included in the SEC Documents (the “Financial
Statements”) comply as to form in all material respects with applicable
accounting requirements and with the published rules and regulations of the SEC
with respect thereto. The Financial Statements have been prepared in accordance
with generally accepted accounting principles consistently applied and fairly
present the consolidated financial position of the Company and any subsidiaries
at the dates thereof and the consolidated results of their operations and
consolidated cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal, recurring adjustments or to the extent that
such unaudited statements do not include footnotes). Except as disclosed in the
SEC Documents, since December 31, 2011, the Company has not altered materially
its method of accounting or the manner in which it keeps its accounting books
and records. Except as disclosed in the SEC Documents, the Company has not
declared or made any dividend or distribution of cash or other property to its
stockholders or purchased, redeemed or made any agreements to purchase or redeem
any shares of its capital stock (other than in connection with repurchases of
unvested stock issued to employees of the Company). The Company has not issued
any equity securities to any officer, director or affiliate, except (a) Common
Stock issued pursuant to existing Company stock option, restricted stock unit or
stock purchase plans or executive and director corporate arrangements disclosed
in the SEC Documents, (b) Common Stock issued pursuant to other existing
agreements disclosed in the SEC Documents or (c) otherwise as disclosed in the
SEC Documents. The Company has no liabilities or obligations required to be
disclosed in the SEC Documents that are not so disclosed in the SEC Documents,
which, individually or in the aggregate, would have or reasonably be expected to
have a Material Adverse Effect.

3.6 Authorized Capital Stock. The authorized capital stock of the Company
consists of (a) 200,000,000 shares of Common Stock, $0.0001 par value, of which,
as of March 1, 2012, 116,136,338 shares were outstanding, and (b) 5,000,000
shares of Preferred Stock, $0.0001 par value, none of which shares are currently
outstanding. Except as disclosed in the SEC Documents and as contemplated by
this Agreement, there are no outstanding warrants, debt securities, notes,
credit agreements, credit facilities or other agreements, documents or
instruments evidencing indebtedness of the Company or by which the Company is
bound, options (other than options issued pursuant to the Company’s equity
incentive plans subsequent to December 31, 2011), convertible securities or
other rights, agreements or arrangements of any character under which the
Company is or may be obligated to issue any equity securities of any kind. No
shares of the Company’s outstanding capital stock are subject to preemptive
rights or any other similar rights. Except as disclosed in the SEC Documents,
there are no agreements or arrangements under which the Company is obligated to
register the sale of any of its securities under the Securities Act. There are
no outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company is or may become bound to
redeem a security of the Company. There are no securities or instruments
containing anti-dilution or similar provisions that will be triggered by the
issuance of the Stock. Except as disclosed in the SEC Documents, the Company
does not have any stock appreciation rights or “phantom stock” plans or
agreements or any similar plan or agreement.

3.7 Disclosure. The information contained in the Exchange Act Documents as of
the date hereof does not contain an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary

 

3



--------------------------------------------------------------------------------

to make the statements therein, in light of the circumstances under which they
were made, not misleading. For purposes herein, “Exchange Act Documents ” are
the documents filed by the Company under the Exchange Act, since the end of the
Company’s 2011 fiscal year through the date hereof, including, without
limitation, its most recent annual report on Form 10-K. The Company confirms
that neither it nor any of its officers or directors nor any other person acting
on its or their behalf has provided, and it has not authorized any other party
to provide, Purchaser or its respective agents or counsel with any information
that it believes constitutes or could reasonably be expected to constitute
material, non-public information except insofar as the existence, provisions and
terms of this Agreement, the Amendment and the proposed transactions hereunder
and thereunder may constitute such information, all of which will be disclosed
by the Company in, prior to, or contemporaneously with, the filing contemplated
by Section 7.7 hereof. The Company understands and confirms that Purchaser will
rely on the foregoing representations in effecting transactions in securities of
the Company. No event or circumstance has occurred or information exists with
respect to the Company or its business, properties, operations or financial
conditions, which, under applicable law, rule or regulation, requires public
disclosure or announcement by the Company but which has not been so publicly
announced or disclosed, except for the announcement of this Agreement, the
Amendment (if disclosed concurrently with this Agreement) and related
transactions and as may be disclosed in the Current Report on Form 8-K filed by
the Company.

ARTICLE 4

REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER

Purchaser hereby represents and warrants to and agrees with the Company on and
as of the date hereof:

4.1 Authorization. Purchaser represents and warrants to the Company that:
(a) Purchaser has all requisite legal and corporate or other power and capacity
and has taken all requisite corporate or other action to execute and deliver
this Agreement, to purchase the Stock and to carry out and perform all of its
obligations under this Agreement; and (b) this Agreement constitutes the legal,
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, except (i) as limited by applicable bankruptcy,
insolvency, reorganization or similar laws relating to or affecting the
enforcement of creditors’ rights generally and (ii) as limited by equitable
principles generally.

4.2 Investment Experience. Purchaser is an “accredited investor” as defined in
Rule 501(a) under the Securities Act. Purchaser is aware of the Company’s
business affairs and financial condition and has had access to and has acquired
sufficient information about the Company to reach an informed and knowledgeable
decision to acquire the Stock. Purchaser has such business and financial
experience as is required to give it the capacity to protect its own interests
in connection with the purchase of the Stock.

4.3 Investment Intent. Purchaser is purchasing the Stock for its own account as
principal and not with a present view to, or for, resale, distribution or
fractionalization thereof, in whole or in part, within the meaning of the
Securities Act. Purchaser understands that its acquisition of the Stock has not
been registered under the Securities Act or registered or qualified under any
state securities law in reliance on specific exemptions therefrom, which
exemptions may depend upon, among other things, the bona fide nature of
Purchaser’s investment intent as expressed herein. Purchaser, in connection with
its decision to purchase the Stock, has relied solely upon the SEC Documents and
the representations and warranties of the Company contained herein. Purchaser
will not, directly or indirectly, offer, sell, pledge, transfer or otherwise
dispose of (or solicit any offers to buy, purchase or otherwise acquire or take
a pledge of) the Stock except in compliance with the Securities Act and the
rules and regulations promulgated thereunder.

4.4 Registration or Exemption Requirements. Purchaser further acknowledges and
understands that the Stock may not be resold or otherwise transferred except
pursuant to an effective registration statement filed under the Securities Act,
in accordance with the provisions of Regulation S or pursuant to an available
exemption from registration.

 

4



--------------------------------------------------------------------------------

4.5 Dispositions.

(a) Purchaser will not, if then prohibited by law or regulation: (i) sell, offer
to sell, solicit offers to buy, dispose of, loan, pledge or grant any right with
respect to (collectively, a “Disposition”) the Stock; or (ii) engage in any
hedging or other transaction (including, without limitation, any Short Sales
involving the Company’s securities) which is designed or could reasonably be
expected to lead to or result in a Disposition of all or any portion of the
Stock by Purchaser or an affiliate. In addition, Purchaser agrees that for so
long as it owns any portion of the Stock, it will not enter into any Short Sale
of the Common Stock executed at a time when Purchaser has no equivalent
offsetting long position in the Common Stock. For purposes of determining
whether Purchaser has an equivalent offsetting long position in the Common
Stock, shares of Common Stock that Purchaser is entitled to receive within
60 days (whether pursuant to contract or upon conversion or exercise of
convertible securities) will be included as if held long by Purchaser.

(b) Purchaser has not directly or indirectly, nor has any Person acting on
behalf of or pursuant to any understanding with Purchaser, engaged in any
transactions in the Company’s securities (including, without limitation, any
Short Sales involving the Company’s securities) since the time that Purchaser
was first contacted by the Company or any other Person regarding the
transactions contemplated hereby. Purchaser covenants that neither it nor any
Person acting on its behalf or pursuant to any understanding with it will engage
in any transactions in the Company’s securities (including, without limitation,
any Short Sales involving the Company’s securities) prior to the time that the
transactions contemplated by this Agreement are publicly disclosed.

For purposes of this Section 4.5, (i) “Person” shall include, without
limitation, any individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company or joint
stock company and (ii) “Short Sales ” shall include, without limitation, all
“short sales” as defined in Rule 200 promulgated under Regulation SHO under the
Exchange Act and all types of direct and indirect stock pledges, forward sale
contracts, options, puts, calls, short sales, swaps and similar arrangements
(including on a total return basis), and sales and other transactions through
non-U.S. broker-dealers or foreign regulated brokers.

4.6 No Legal, Tax or Investment Advice. Purchaser understands that nothing in
this Agreement or any other materials presented to Purchaser in connection with
the purchase and sale of the Stock constitutes legal, tax or investment advice.
Purchaser has consulted such legal, tax and investment advisors as it, in its
sole discretion, has deemed necessary or appropriate in connection with its
purchase of the Stock.

4.7 Confidentiality. Purchaser will hold in confidence all information
concerning this Agreement and the placement of the Stock hereunder until the
earlier of such time as (a) the Company has made a public announcement
concerning the Agreement and the placement of the Stock hereunder or (b) this
Agreement is terminated, except that the obligation of confidentiality shall not
extend to information that (i) is or was already in Purchaser’s possession prior
to its being furnished to Purchaser by or on behalf of the Company; (ii) has
become generally available to the public other than as a result of a disclosure
by Purchaser; (iii) has become available to Purchaser on a non-confidential
basis from a source other than the Company or its representatives, and (iv) is
requested or required by Purchaser’s advisory clients in connection with the
consummation of this Agreement, which clients are subject to confidentiality
agreements as least as restrictive as those contained in this Agreement.

4.8 Residency. Purchaser’s executive offices in which its investment decision
was made are in the jurisdiction indicated below Purchaser’s name on the
applicable signature page hereto.

4.9 Governmental Review. Purchaser understands that no United States federal or
state agency or any other government or governmental agency has passed upon or
made any recommendation or endorsement of the Stock.

 

5



--------------------------------------------------------------------------------

4.10 Legend.

(a) Purchaser understands that, until such time as the Stock may be sold
pursuant to Rule 144 under the Securities Act (“Rule 144”) without any
restriction as to the number of securities as of a particular date that can then
be immediately sold, the Stock may bear a restrictive legend in substantially
the following form (and a stop transfer order may be placed against transfer of
the certificates for the Stock):

“THE SECURITIES REPRESENTED HEREBY HAVE BEEN ACQUIRED PURSUANT TO REGULATION S
OF THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) AND HAVE NOT BEEN
REGISTERED UNDER THE ACT, OR THE SECURITIES LAWS OF ANY STATE OF THE UNITED
STATES OR IN ANY OTHER JURISDICTION. THE SECURITIES REPRESENTED HEREBY MAY NOT
BE OFFERED, SOLD, MORTGAGED, PLEDGED, HYPOTHECATED OR OTHERWISE TRANSFERRED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER
APPLICABLE SECURITIES LAWS UNLESS OFFERED, SOLD OR TRANSFERRED PURSUANT TO AN
AVAILABLE EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THOSE LAWS. THE ISSUER
OF THESE SECURITIES MAY REQUIRE AN OPINION OF COUNSEL IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER TO THE EFFECT THAT ANY PROPOSED TRANSFER OR RESALE IS
IN COMPLIANCE WITH THE ACT AND ANY APPLICABLE STATE SECURITIES LAWS. IN
ADDITION, NO HEDGING TRANSACTION MAY BE CONDUCTED WITH RESPECT TO THESE
SECURITIES UNLESS SUCH TRANSACTIONS ARE IN COMPLIANCE WITH THE ACT.”

(b) The Company agrees that at such time as such legend is no longer required
under this Section 4.10, it will, no later than three business days following
the delivery by Purchaser to the Company or the Company’s transfer agent of a
certificate representing the Stock issued with a restrictive legend, deliver or
cause to be delivered to Purchaser a certificate representing such shares that
is free from any legend referring to the Securities Act. The Company shall not
make any notation on its records or give instructions to any transfer agent of
the Company that enlarge the restrictions on transfer set forth in this Section.
Certificates for Stock subject to legend removal hereunder shall be transmitted
by the transfer agent of the Company to Purchaser by crediting the account of
Purchaser’s prime broker with the Depository Trust Company.

(c) Purchaser agrees that the removal of the restrictive legend from
certificates representing Stock as set forth in this Section 4.10 is predicated
upon the Company’s reliance that Purchaser will sell any Stock pursuant to
either (i) the registration requirements of the Securities Act and Purchaser
shall have delivered a current prospectus in connection with such sale (if
required under the Securities Act) or Purchaser shall have confirmed that a
current prospectus is deemed to be delivered in connection with such sale in
accordance with Rule 172 under the Securities Act (“Rule 172”), (ii) in
accordance with the provisions of Regulation S or (iii) pursuant to an available
exemption from registration.

(d) The restrictive legend set forth in Section 4.10(a) above shall be removed
and the Company shall issue a certificate without such restrictive legend or any
other restrictive legend to the holder of the applicable shares upon which it is
stamped or issue to such holder by electronic delivery with the applicable
balance account at the Depository Trust Company or in physical certificated
shares, if appropriate, if (i) the Stock is registered for resale under the
Securities Act (provided that, if Purchaser is selling pursuant to the effective
registration statement registering the Stock for resale, Purchaser agrees to
only sell the Stock during such time that such registration statement is
effective and Purchaser is not aware or has not been notified by the Company
that such registration statement has been withdrawn or suspended, and only as
permitted by such registration statement); or (ii) the Stock is sold or
transferred pursuant to Rule 144 (if the transferor is not an Affiliate of the
Company); or (iii) the Stock is eligible for sale without the requirement for
the Company to be in compliance with the current public information required
under Rule 144 as to such securities and without volume or manner-of-sale
restrictions.

4.11 Foreign Investors. If Purchaser is not a United States person (as defined
by Section 7701(a)(30) of the Internal Revenue Code of 1986, as amended),
Purchaser hereby represents that it has satisfied itself as to the full
observance of the laws of its jurisdiction in connection with any invitation to
subscribe for the Stock or any use of this

 

6



--------------------------------------------------------------------------------

Agreement, including (a) the legal requirements within its jurisdiction for the
purchase of the Stock, (b) any foreign exchange restrictions applicable to such
purchase or acquisition, (c) any government or other consents that may need to
be obtained, and (d) the income tax and other tax consequences, if any, that may
be relevant to the purchase, holding, redemption, sale or transfer of the Stock.
Purchaser’s subscription and payment for and continued beneficial ownership of
the Stock will not violate any applicable securities or other laws of
Purchaser’s jurisdiction.

4.12 Non-U.S. Purchaser. The Stock being purchased is being acquired for
investment for Purchaser’s own account, not as a nominee or agent, and not for
the account or benefit of, a U.S. Person (as defined in Section 9.11), and not
with a view to the resale or distribution of any part thereof in the United
States (as defined in Section 9.12) or to a U.S. Person, and that Purchaser has
no present intention of selling, granting any participation in, or otherwise
distributing such Stock.

4.13 No Arrangements. Purchaser does not have any contract, undertaking,
agreement or arrangement with any person to sell, transfer or grant
participations to such person or to any third person in the United States or to
a U.S. Person, or any hedging transaction with any third person in the United
States or to a United States resident, with respect to any of the Stock.

4.14 Regulation S Reliance. Purchaser understands that the Stock is not
registered under the Securities Act on the ground that the sale provided for in
this Agreement and the issuance of securities hereunder is exempt from
registration under the Securities Act pursuant to Regulation S thereof, and that
the Company’s reliance on such exemption is predicated on Purchaser’s
representations set forth herein.

ARTICLE 5

CONDITIONS TO CLOSING OBLIGATIONS OF PURCHASER

Purchaser’s obligation to purchase the Stock at the Closing is, at the option of
Purchaser, subject to the fulfillment or waiver as of the Closing Date of the
following conditions:

5.1 Representations and Warranties. The representations and warranties made by
the Company in Article 3 hereof qualified as to materiality shall be true and
correct at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and the representations and warranties made by the Company in
Article 3 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.

5.2 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by the Company on or prior to the Closing Date shall
have been performed or complied with in all material respects.

5.3 Judgments. No judgment, writ, order, injunction, award or decree of or by
any court, or judge, justice or magistrate, including any bankruptcy court or
judge, or any order of or by any governmental authority, shall have been issued,
and no action or proceeding shall have been instituted by any governmental
authority, enjoining or preventing the consummation of the transactions
contemplated hereby.

ARTICLE 6

CONDITIONS TO CLOSING OBLIGATIONS OF COMPANY

The Company’s obligation to sell and issue the Stock at the Closing is, at the
option of the Company, subject to the fulfillment or waiver as of the Closing
Date of the following conditions:

6.1 Receipt of Payment. Purchaser shall have delivered payment of the purchase
price to the Company for the Stock being issued hereunder.

 

7



--------------------------------------------------------------------------------

6.2 Representations and Warranties. The representations and warranties made by
Purchaser in Article 4 hereof qualified as to materiality shall be true and
correct at all times prior to and on the Closing Date, except to the extent any
such representation or warranty expressly speaks as of an earlier date, in which
case such representation or warranty shall be true and correct as of such
earlier date, and, the representations and warranties made by Purchaser in
Article 4 hereof not qualified as to materiality shall be true and correct in
all material respects at all times prior to and on the Closing Date, except to
the extent any such representation or warranty expressly speaks as of an earlier
date, in which case such representation or warranty shall be true and correct in
all material respects as of such earlier date.

6.3 Covenants. All covenants, agreements and conditions contained in this
Agreement to be performed by Purchaser on or prior to the Closing Date shall
have been performed or complied with in all material respects.

ARTICLE 7

COVENANTS

7.1 Compliance with Securities Laws. Purchaser will not, directly or indirectly,
offer, sell, pledge, transfer or otherwise dispose of (or solicit any offers to
buy, purchase or otherwise acquire or take a pledge of) any of the Stock
purchased hereunder except in compliance with the Securities Act, applicable
blue sky laws, and the rules and regulations promulgated thereunder.

7.2 Resale Compliance Purchaser hereby agrees to resell the Stock only in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement filed under the Securities Act, or pursuant to an
available exemption from registration. Purchaser further agrees not to engage in
hedging transactions with regard to the Stock unless in compliance with the
Securities Act.

7.3 Stop Transfer Restrictions. The Company hereby agrees, for the benefit of
Purchaser, that it will not register any transfer of the Stock not made in
accordance with the provisions of Regulation S, pursuant to an effective
registration statement filed under the Securities Act, or pursuant to an
available exemption from registration.

7.4 Delivery of Certificate. Within a reasonable time following the Closing
Date, the Company shall have delivered to Purchaser a duly executed certificate
for the Stock.

7.5 Reporting Requirements.

(a) With a view to making available the benefits of certain rules and
regulations of the SEC that may at any time permit the sale of the Stock to the
public without registration, the Company agrees to use its commercially
reasonable efforts to:

(i) make and keep public information available, as those terms are understood
and defined in Rule 144;

(ii) file with the SEC in a timely manner all reports and other documents
required of the Company under the Securities Act and the Exchange Act; and

(iii) so long as Purchaser owns Stock, to furnish to Purchaser upon request
(A) a written statement by the Company as to whether it is in compliance with
the reporting requirements of Rule 144, the Securities Act and the Exchange Act
and (B) a copy of the most recent annual or quarterly report of the Company and
such other reports and documents so filed by the Company.

 

8



--------------------------------------------------------------------------------

7.6 Blue Sky. The Company agrees to timely file a Form D with respect to the
Stock if required under Regulation D. The Company shall obtain and maintain all
necessary blue sky law permits and qualifications, or secured exemptions
therefrom, required by any state for the offer and sale of Stock.

7.7 Current Report on Form 8-K. The Company shall timely file a Current Report
on Form 8-K regarding this Agreement and the sale of the Stock.

7.8 Delivery of Purchaser Questionnaire. Upon the request of the Company,
Purchaser shall deliver to the Company within a reasonably prompt time, a
customary questionnaire with respect to Purchaser’s ownership of the Company’s
securities and certain other customary matters. 

ARTICLE 8

RESTRICTIONS ON TRANSFERABILITY OF STOCK;

COMPLIANCE WITH SECURITIES ACT

8.1 Restrictions on Transferability. The Stock shall not be transferable in the
absence of an effective registration statement filed under the Securities Act,
in accordance with the provisions of Regulation S, or pursuant to an available
exemption from registration. The Company shall be entitled to give stop transfer
instructions to its transfer agent with respect to the Stock in order to enforce
the foregoing restrictions.

8.2 Transfer of Stock.

(a) Purchaser agrees that it will not effect any disposition of the Stock that
would constitute a sale within the meaning of the Securities Act, except:

(i) in accordance with the provisions of Regulation S;

(ii) in accordance with an effective registration statement filed under the
Securities Act, in which case Purchaser shall have delivered a current
prospectus in connection with such sale (if required under the Securities Act)
or Purchaser shall have confirmed that a current prospectus is deemed to be
delivered in connection with such sale in accordance with Rule 172; or

(iii) in a transaction exempt from registration under the Securities Act, in
which case such Purchaser shall, prior to effecting such disposition, submit to
the Company an opinion of counsel in form and substance reasonably satisfactory
to the Company to the effect that the proposed transaction is in compliance with
the Securities Act.

(b) Notwithstanding the provisions of subsection (a) above, no such restriction
shall apply to a transfer by Purchaser transferring to a wholly-owned subsidiary
or a parent corporation that owns all of the capital stock of Purchaser;
provided that in each case the transferee will agree in writing to be subject to
the terms of this Agreement to the same extent as if such transferee were the
original Purchaser hereunder.

ARTICLE 9

MISCELLANEOUS

9.1 Waivers and Amendments. The terms of this Agreement may be waived or amended
with the written consent of the Company and Purchaser.

9.2 Governing Law. This Agreement shall be governed in all respects by and
construed in accordance with the laws of the State of New York without any
regard to conflicts of laws principles.

 

9



--------------------------------------------------------------------------------

9.3 Survival. The representations, warranties, covenants and agreements made in
this Agreement shall survive any investigation made by the Company or Purchaser
and the Closing.

9.4 Successors and Assigns. The provisions hereof shall inure to the benefit of,
and be binding upon, the successors, assigns, heirs, executors and
administrators of the parties to this Agreement. Upon a permitted transfer of
Purchaser’s Stock on the books of the Company in accordance with the terms of
Sections 8.2(a)(iii) or 8.2(b), Purchaser may assign this Agreement to the
permitted transferee upon prior written notice to the Company. Except as set
forth in the previous sentence, Purchaser shall not assign this Agreement
without the prior written consent of the Company.

9.5 Entire Agreement; No Inconsistent Agreements. This Agreement (including all
schedules and exhibits hereto) and the Collaboration Agreement constitutes the
full and entire understanding and agreement between the parties with regard to
the subjects thereof. Neither the Company nor any of its Subsidiaries has
entered, as of the date hereof, nor shall the Company or any of its
Subsidiaries, on or after the date hereof, enter into any agreement with respect
to its securities, that would have the effect of impairing the rights granted to
Purchaser in this Agreement or otherwise conflicts with the provisions hereof.

9.6 Notices. Any notice or communication required or permitted under this
Agreement shall be in writing in the English language, delivered personally,
sent by facsimile (and promptly confirmed by personal delivery, registered or
certified mail or overnight courier), sent by internationally-recognized courier
or sent by registered or certified mail, postage prepaid to the following
addresses of the parties hereto (or such other address as a party hereto may at
any time thereafter specify by like notice):

 

To the Company:

 

Alexza Pharmaceuticals, Inc.

2091 Stierlin Court

Mountain View, CA 94043, USA

Telephone: + 1-650-944-7000

Facsimile: + 1-650-944-7988

Attention: Chief Executive Officer

  

To Purchaser:

 

Ferrer Internacional, S.A.

Avenida Diagonal 549, 5th Floor

E-08029 Barcelona

Spain

Telephone: + 34 93 600 3716

Facsimile: + 34 93 600 3884

Attention: Legal Counsel

with a copy to:

 

Cooley LLP

380 Interlocken Crescent, Suite 900

Broomfield, CO 80021, USA

Telephone: +1-720-566-4000

Facsimile: +1-720-566-4099

Attention: Brent D. Fassett

  

with a copy to:

 

Ferrer Internacional, S.A.

Avenida Diagonal 549, 5th Floor

E-08029 Barcelona

Spain

Telephone: +34 93 600 38 67

Facsimile: + 34 93 491 47 20

Attention: Business Development & Licensing Department

Any such notice shall be deemed to have been given (a) when delivered if
personally delivered; (b) on the next business day after dispatch if sent by
confirmed facsimile or by internationally-recognized overnight courier; and/or
(c) on the fifth business day following the date of mailing if sent by mail or
other internationally-recognized courier.

9.7 Severability of this Agreement. If any provision of this Agreement shall be
judicially determined to be invalid, illegal or unenforceable, the validity,
legality and enforceability of the remaining provisions shall not in any way be
affected or impaired thereby.

 

10



--------------------------------------------------------------------------------

9.8 Counterparts; Facsimile. This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. Facsimile signatures shall be treated the same
as original signatures.

9.9 Further Assurances. Each party to this Agreement shall do and perform or
cause to be done and performed all such further acts and things and shall
execute and deliver all such other agreements, certificates, instruments and
documents as the other party hereto may reasonably request in order to carry out
the intent and accomplish the purposes of this Agreement and the consummation of
the transactions contemplated hereby.

9.10 Currency. All references to “dollars” or “$” in this Agreement shall be
deemed to refer to United States dollars.

9.11 Definition of U.S. Person.

(a) For purposes of Sections 4.12, 4.13 and 4.14 hereof, the term “U.S. Person”
shall mean:

(i) Any natural person resident in the United States;

(ii) Any partnership or corporation organized or incorporated under the laws of
the United States;

(iii) Any estate of which any executor or administrator is a U.S. person;

(iv) Any trust of which any trustee is a U.S. person;

(v) Any agency or branch of a foreign entity located in the United States;

(vi) Any non-discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary for the benefit or account of a U.S.
person;

(vii) Any discretionary account or similar account (other than an estate or
trust) held by a dealer or other fiduciary organized, incorporated, or (if an
individual) resident in the United States; and

(viii) Any partnership or corporation if:

(A) Organized or incorporated under the laws of any foreign jurisdiction; and

(B) Formed by a U.S. person principally for the purpose of investing in
securities not registered under the Act, unless it is organized or incorporated,
and owned, by accredited investors (as defined in §230.501(a)) who are not
natural persons, estates or trusts.

(b) The following are not “U.S. persons”:

(i) Any discretionary account or similar account (other than an estate or trust)
held for the benefit or account of a non-U.S. person by a dealer or other
professional fiduciary organized, incorporated, or (if an individual) resident
in the United States;

(ii) Any estate of which any professional fiduciary acting as executor or
administrator is a U.S. person if:

(A) An executor or administrator of the estate who is not a U.S. person has sole
or shared investment discretion with respect to the assets of the estate; and

 

11



--------------------------------------------------------------------------------

(B) The estate is governed by foreign law;

(iii) Any trust of which any professional fiduciary acting as trustee is a U.S.
person, if a trustee who is not a U.S. person has sole or shared investment
discretion with respect to the trust assets, and no beneficiary of the trust
(and no settler if the trust is revocable) is a U.S. person;

(iv) An employee benefit plan established and administered in accordance with
the law of a country other than the United States and customary practices and
documentation of such country;

(v) Any agency or branch of a U.S. person located outside the United States if:

(A) The agency or branch operates for valid business reasons; and

(B) The agency or branch is engaged in the business of insurance or banking and
is subject to substantive insurance or banking regulation, respectively, in the
jurisdiction where located; and

(vi) The International Monetary Fund, the International Bank for Reconstruction
and Development, the Inter-American Development Bank, the Asian Development
Bank, the African Development Bank, the United Nations, and their agencies,
affiliates and pension plans, and any other similar international organizations,
their agencies, affiliates and pension plans.

9.12 Definition of United States. For purposes of Sections 4.12, 4.13 and 4.14
hereof and this Article 9, the term “United States” shall mean the United States
of America, its territories and possessions, any State of the United States, and
the District of Columbia.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has caused its duly authorized officer to
execute this Agreement as of the date first above written.

 

ALEXZA PHARMACEUTICALS, INC. By:  

 

  Thomas B. King   Chief Executive Officer GRUPO FERRER INTERNACIONAL S.A. By:  

 

Name:  

 

Title:  

 

Address:  

 

 

 

 

 

[SIGNATURE PAGE TO STOCK PURCHASE AGREEMENT]

371743 v1/CO